Citation Nr: 0123454	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1946 to May 
1949, and from October 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied entitlement to the 
benefits sought on appeal.  This case was remanded by the 
Board in June 2000 and November 2000 for further development.  
The veteran presented testimony from the RO at a video 
conference hearing held before the undersigned, seated in 
Washington, DC, in July 2001. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss originated in service.

3.  Tinnitus originated in service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2000).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the VCAA is 
applicable to this case.  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45629.

The Board notes that the veteran was specifically advised of 
the VCAA in the Board's November 2000 remand of the instant 
appeal, and in a February 2001 letter from the RO, which also 
explained in detail the provisions of the VCAA.  Although the 
RO did not have the benefit of the explicit provisions of the 
regulations promulgated on August 29, 2001, the Board 
concludes, on review of the record, that VA's duties under 
the VCAA and the new regulations have been fulfilled.

In this regard, the record reflects that a September 1998 
rating decision denied entitlement to service connection for 
bilateral hearing loss and for tinnitus.  The veteran was 
notified of that action by RO letter of September 23, 1998, 
and he was provided with a copy of the rating decision, which 
notified the veteran of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the reasons and bases for the decision and his right 
to appeal that determination.  Following receipt of his 
Notice of Disagreement, the veteran was provided a Statement 
of the Case on October 21, 1998, which notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  

The veteran perfected his appeal for entitlement to service 
connection for bilateral hearing loss and tinnitus by 
submitting a VA Form 9, stating that he wanted a hearing 
before a traveling member of the Board; in January 1999, he 
also requested a hearing before a hearing officer at the RO.  
The record reflects that the veteran's representative 
withdrew his request for a hearing before a hearing officer 
at the RO, but that the veteran attended a video conference 
hearing before the undersigned in July 2001.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision, Statement of the Case and 
Supplemental Statements of the Case, as well as in the 
February 2001 letter from the RO, informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

With respect to outstanding evidence, the Board notes that 
the veteran has reported treatment at the St. Louis, 
Missouri, Marion, Illinois and Evansville, Indiana VA medical 
facilities.  The record reflects that treatment records from 
the referenced facilities from August 1996 have been 
obtained.  The veteran has not identified any other VA or 
private facility possessing relevant records, and the record 
does not otherwise suggest the presence of any pertinent 
outstanding medical records.  Therefore, the Board concludes 
that VA's duty to assist the veteran in obtaining potentially 
relevant VA or private medical records has been fulfilled, 
and that a remand of the case is therefore not warranted.

The Board notes in addition that the veteran was afforded VA 
examinations in March 1998 and December 2000 with respect to 
his claimed disabilities, and that those examinations provide 
adequate information with which to adjudicate the instant 
appeal.
 
In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claims, 
and has done so.

Under the circumstances presented in this case, and 
particularly in light of the disposition of the claims as 
discussed below, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duty to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  Service 
incurrence or aggravation of an organic disease of the 
nervous system during wartime service may be presumed if it 
is manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  For VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).


Factual background

Service personnel records show that the veteran served as an 
aircraft mechanic.  Service medical records for his first 
period of active service are negative for any complaint, 
finding or diagnosis of hearing loss or tinnitus.  His 
auditory acuity at entrance to service was 20/20 bilaterally, 
and was 15/15 bilaterally on whispered voice testing on his 
examination for discharge.  The service records show that the 
veteran was released to inactive service in the U.S. Naval 
Reserves following his initial period of active duty, and 
that he exhibited auditory acuity of 15/15, bilaterally on 
whispered voice testing on military examination in November 
1949.  

Service medical records for the veteran's second period of 
service show that he exhibited auditory acuity of 15/15, 
bilaterally, on both whispered and spoken voice testing at 
his entrance examination in October 1950.  The service 
medical records are negative for any complaints, finding or 
diagnosis of hearing loss or tinnitus, and the veteran 
exhibited auditory acuity of 15/15, bilaterally, on his 
examination for discharge in August 1952.  The record 
reflects that the veteran again served a period of inactive 
duty in the U.S. Reserves following his last period of 
service, and was noted on military examination in January 
1954 to have auditory acuity of 15/15 bilaterally on 
whispered and spoken voice testing.

In a statement dated in November 1995, R.V.B., M.D., 
indicated that the medications the veteran used to control 
his chronic illnesses included Antivert.

On a VA Form 21-526 dated in November 1995, the veteran 
indicated that he had experienced inner ear problems and a 
loss of hearing starting in 1977.  He reported that he had 
always worked in the electrical/electronic field after 
service, including administrative positions.

On file are VA treatment records for August 1996 to April 
2001, which show that the veteran presented in 1996 with 
complaints of tinnitus; he was diagnosed with tinnitus/inner 
ear problem.  In 1997, the veteran complained of bilateral 
hearing loss and a ringing in his ears, which he indicated 
had been present for about 38 years; he reported a history of 
working on B-25s in service.  The veteran was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.  
Subsequent treatment records document continued treatment of 
hearing loss and tinnitus. 

In a VA Form 21-526 received in October 1997, the veteran 
indicated that he had hearing loss which was incurred while 
testing aircraft engines and while flying airplanes in 
service.  He reported that he had worked in the electronics 
field for 50 years.

On file is the report of a March 1998 VA audiological 
examination, at which time the examiner indicated that she 
had reviewed the veteran's medical records.  She noted that 
recent audiological testing in 1997 had revealed mild sloping 
to severe bilateral sensorineural hearing loss.  With respect 
to noise exposure, the veteran reported that he had rebuilt 
and tested combustion engines for B-25 airplanes in service, 
but had not used ear protection while engaging in those 
activities.  With respect to noise exposure after service, he 
reported experiencing occupational noise exposure for 20 
years in a space program which included testing engines used 
to launch rockets.  He denied any recreational noise 
exposure.  The veteran reported that his tinnitus began after 
the Korean conflict while he was in his early 30s, and that 
he had taken Antivert for balance problems since that time.

On audiometric testing, the average pure tone decibel loss in 
the right ear was 55 and in the left ear was 49.  Speech 
audiometry revealed speech recognition ability of 82 percent 
in the right ear and 90 percent in the left ear.  A tinnitus 
match was established.  Based on the above results, the 
examiner concluded that the veteran had mild sloping to 
severe sensorineural hearing loss in the right ear, and mild 
sloping to moderately severe sensorineural hearing loss in 
the left ear.

On file is the report of a March 1998 VA examination of the 
veteran's ears, at which time physical examination was 
negative for the presence of any pertinent abnormalities 
other than some excessive cerumen.  The veteran reported 
experiencing balance problems with quick movements.  The 
veteran was diagnosed with bilateral hearing loss and with 
bilateral ringing.

On VA aid and attendance examination in March 1998, the 
veteran exhibited slight occasional balance problems when he 
moved too quickly; he was diagnosed with bilateral hearing 
loss.  

On file is the report of a March 1998 VA general medical 
examination, at which time the veteran reported that he 
served as an airplane mechanic in service, at which time he 
was exposed to loud noise without the benefit of ear plugs.  
He reported that the ringing in his ears began in the 1950s, 
and had continued since that time; he indicated that he had 
been prescribed Antivert for dizziness and ringing in his 
ears in the 1960s.  The veteran indicated that he had worked 
after service as an electrical engineer, and at the space 
program in Alabama; he retired in 1982.  The veteran was 
diagnosed with bilateral ringing in his ears, and with 
dizziness and daily loss of balance.

In an August 1998 statement, the veteran reported that he had 
received treatment for ringing in his ears while still in 
service; he indicated that he was prescribed Antivert at that 
time.  The veteran also indicated that he was told by a 
physician in service that working and flying airplanes would 
cause ringing in his ears.

On file is a November 1998 statement by D.C.L., a service 
comrade of the veteran.  Mr. L. indicated that he had been 
stationed with the veteran from 1946 to 1949, and that the 
veteran had worked in the engine test cells during that time.  
Mr. L. also indicated that the veteran, on more than one 
occasion, had mentioned problems with his ears.  
Specifically, the veteran reported that his ears would pop 
and ring, and that he would, at times, be unable to hear 
anything until he removed himself from noise exposure for an 
hour or more.

On file is the report of a December 2000 VA examination which 
was prepared by the examiner who conducted the veteran's 
March 1998 audiological evaluation.  The examiner indicated 
that she had reviewed the veteran's claims file and medical 
records, and concluded that in light of the documentation of 
normal hearing sensitivity in service and until 1997, as well 
as the absence of any pertinent complaints in service, it was 
as likely as not that the veteran's hearing loss and tinnitus 
were related to his postservice history of occupational noise 
exposure.  She acknowledged that the veteran was exposed to 
aircraft noise in service, but found it significant that the 
veteran had a 20 year postservice history of exposure to 
rocket engines.  The examiner found that, in spite of the 
veteran's noise exposure in service, there was no specific 
evidence to document that the veteran's hearing loss was more 
likely related to service than to postservice noise exposure.

In several statements on file, as well as at his July 2001 
hearing before the undersigned, the veteran contended that he 
was not afforded proper hearing examinations at any time in 
service, since audiometric testing was not performed.  He 
indicated that he had not used ear protection in service, and 
that audiometric testing in service would have shown the 
presence of significant hearing loss, particularly in light 
of his duties as an airplane and engine mechanic that was 
assigned to engine test cells.  He testified that he first 
began to notice hearing problems during his initial period of 
service, but that he first sought treatment for his problems 
during his second period of service; he indicated that he was 
first prescribed Antivert at that time.  The veteran 
testified that other people had noticed his hearing problems 
in the 1970s.  He also indicated that he had worked after 
service in an office complex, where he designed equipment and 
experienced no noise exposure comparable to that experienced 
in service.


Analysis

The Board finds that the veteran's statements and testimony 
concerning his exposure to significant levels of noise in 
service are credible, and supported by service personnel 
records documenting that his military occupational specialty 
in service was as an aircraft mechanic, as well as by the 
November 1998 statement by Mr. L.

Although there is no medical evidence of bilateral hearing 
loss or tinnitus either in service or for many years 
thereafter, the December 2000 VA examiner, after reviewing 
the claims file and acknowledging the veteran's history of 
noise exposure in service, as well as his reported history of 
occupational noise exposure after service, concluded that it 
was as likely as not that the veteran's hearing loss and 
tinnitus were due to occupational noise exposure after 
service.  The Board finds this opinion to be significant in 
its converse.  That is, by recognizing only two sources of 
noise exposure in the instant case, in service and in the 
veteran's postservice occupation, the examiner necessarily 
concluded not only that it was as likely as not that hearing 
loss and tinnitus were due to postservice occupational noise 
exposure, but also that it was as likely as not that the 
veteran's hearing loss and tinnitus were due to service noise 
exposure as well.  In other words, as between the veteran's 
service and postservice noise exposure, the examiner felt 
that it was equally likely that the veteran's hearing loss 
and tinnitus were due to either source of noise exposure.  
The Board notes that no other potential source of noise 
exposure has been claimed by the veteran or suggested by any 
medical examiner.

In light of the veteran's history of service noise exposure, 
and as the only medical opinion on file addressing the 
etiology of the veteran's bilateral hearing loss and tinnitus 
has essentially concluded that it is at least as likely as 
not that the veteran's hearing loss and tinnitus are due to 
service, the Board concludes that the evidence on file is at 
least in equipoise with respect to whether the veteran's 
bilateral hearing loss and tinnitus originated in service.  
Accordingly, service connection for bilateral hearing loss 
and for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.






		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

